1410 NW JOHNSON STREET, SUITE 201
PORTLAND, OR 97209


In re Application of: Travis McClure
Serial No.: 15/783860         
Filed: October 13, 2017
Docket: CEN17316PCTCIP
Title: HOLE ALIGNMENT TOOL WITH COMPLIANCE ZONE FEATURE
::::::


DECISION UNDER 37 C.F.R. §1.181 and §1.144 TO WITHDRAW RESTRICTION REQUIREMENT



This is a decision on the petition filed on May 11, 2021 by which petitioner requests reconsideration and withdrawal of the requirement for restriction mailed October 18, 2019, and made final in the non-final Office action mailed March 19, 2020. This petition is being considered pursuant to 37 CFR § 1.181 and 37 CFR § 1.144 and no fee is required for the petition.

The petition is GRANTED.

In finding the petitioner’s arguments persuasive, the requested relief is granted. The restriction requirement is hereby withdrawn. The examiner is instructed to reinstate any withdrawn claims and examine all pending claims 1-21, on their merits.

The application is being forwarded to the examiner via the Supervisory Patent Examiner of Art Unit 3723 for preparation of an Office action consistent with this decision, in due course.

Any inquiry concerning this decision should be directed to David Duffy at (571) 272-1574. 

PETITION GRANTED

/EDWARD LEFKOWITZ/Director, Art Unit 3700                                                                                                                                                                                                        __________________
Edward Lefkowitz, Director
Technology Center 3700